DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-9, 11-16, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, none of the prior art found by the Examiner discloses the claimed aspects of:  A method of determining a touch point, comprising:  
detecting a touch signal value of each point; 
determining a first point whose touch signal value is greater than a report point threshold as a center point; 
extracting touch signal values of a plurality of second points around the center point;
comparing the extracted touch signal values of the plurality of second points with an auxiliary threshold, and counting a number of the second points whose touch signal values are greater than the auxiliary threshold; 
determining the first point as a touch point when the number of the second points whose touch signal values are greater than the auxiliary threshold is greater than or equal to a first preset value; and
  before comparing the extracted touch signal values of the plurality of second points with an auxiliary threshold, the method further comprising:  comparing the extracted touch signal values of the plurality of second points with an abnormal threshold, and counting a number of the second points whose touch signal values are greater than the abnormal threshold; and 
determining the first point as a non-touch point when the number of the second points whose touch signal values are greater than the abnormal threshold is greater than or equal to a second preset value.

As to claim 9, none of the prior art found by the Examiner discloses the claimed aspects of:  An apparatus of determining a touch point, comprising:
a detection module configured to detect a touch signal value of each point; 
a determination module configured to determine a first point whose touch signal value is greater than a report point threshold as a center point; 
an extraction module configured to extract touch signal values of a plurality of second points around the center point;
a first judgment module configured to compare the touch signal values of the plurality of second points with an auxiliary threshold, and to count a number of the second points whose touch signal values are greater than the auxiliary threshold;
a second judgment module configured to compare the touch signal values of the plurality of second points with an abnormal threshold, and to count a number of the second points whose touch signal values are greater than the abnormal threshold; and
a decision module configured to determine the first point as a touch point in response to the number of the second points whose touch signal values are greater than the auxiliary threshold being greater than or equal to a first preset value,
wherein the decision module is further configured to determine the first point as a non-touch point in response to the number of the second points whose touch signal values are greater than the abnormal threshold being greater than or equal to a second preset value.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
04/06/2022